 
 
 
Exhibit 10.1
 
 
 
 
January 23, 2019
 
Mr. Joseph Cremonese
PO Box 1907
Greensburg, PA 15601
 
Dear Joe:
 
Please confirm your agreement by signing where indicated below and returning a
copy of this letter that the term of your engagement and the engagement of
Laboratory Innovation Company, Ltd (collectively, the “Consultants”) pursuant to
the Fifth Amended and Restated Consulting Agreement dated January 20, 2012, as
amended and/or extended to date (the “Agreement”), with Scientific Industries,
Inc. (the “Company”) is hereby further extended to December 31, 2019, subject to
earlier termination by written notice by either the Company or the Consultants
delivered to the other party at least 60 days prior to the termination date set
forth in the written notice.
 
There are no other changes to the Agreement.
 
 
 
Scientific Industries, Inc.
 
 
 
 
 
 
By:
/s/ Helena R. Santos
 
 
 
Helena R. Santos
 
 
 
President and CEO
 

 
 
 
 
 
 
Acknowledged and Agreed to:
Laboratory Innovations, Ltd.
 
 
 
 
 
 
By:
/s/ Joseph G. Cremonese
 
 
 
Joseph G. Cremonese
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
